COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              ANTHONY ROLLINS
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 0479-13-2                                              PER CURIAM
                                                                                      AUGUST 13, 2013
              RICHARDSON-WAYLAND ELECTRICAL COMPANY, LLC
               AND ZURICH AMERICAN INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (William G. Shields; Lloyd J. Eisenberg; The Shields Law Firm, on
                               brief), for appellant.

                               (Frederick T. Schubert, II; Angela F. Gibbs; Midkiff, Muncie, and
                               Ross, P.C., on brief), for appellees.


                     Anthony Rollins appeals a decision of the Workers’ Compensation Commission

              finding “that his fall and/or his contact with a high voltage electrical line are unexplained,” and,

              as a result, his injuries are not compensable. On appeal, Rollins (1) challenges the finding that

              the accident was unexplained, and (2) contends the evidence proved an injury by accident arising

              out of and in the course of employment.

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Rollins v. Richardson-Wayland Elec. Co., VWC File No. VA00000475918 (Feb.

              15, 2013). We dispense with oral argument and summarily affirm because the facts and legal

              contentions are adequately presented in the materials before the Court and argument would not

              aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                         Affirmed.

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.